           Case 1:20-cv-09775-AKH Document 3 Filed 12/04/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 TELEBRANDS CORP,                                                :
                                                                 :
                                 Plaintiff,                      :   ORDER
                                                                 :
              vs.
                                                                 :   20-cv-9775 (AKH)
                                                                 :
 AM DEVOTEE STORE, et al.,                                       :
                                                                 :
                                 Defendants.                     :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Yesterday I held a hearing on Plaintiff’s application for a preliminary injunction.

Plaintiff’s counsel represented that service according to the previous order was made, and that

three Defendants made contact with Plaintiff. No defendant appeared.

                 Plaintiff’s motion made at the hearing to unseal the proceeding is hereby granted.

The Clerk is ordered to unseal all papers previously filed.

                 For the reasons discussed at the hearing, the hearing is hereby further continued to

December 10, 2020, at 2:30 p.m. Plaintiff is hereby ordered to file an affidavit by December 7,

2020, as to service of process to, and communications with, Defendants, concerning the papers

heretofore filed, including the temporary restraining order and asset restraining order entered by

the Court. The temporary restraining order entered by the Court shall be extended by 14 days to

December 21, 2020. See Fed. R. Civ. P. 65(b).

                 The hearing on Thursday, December 10, 2020, at 2:30 p.m., will be held via the

following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680
          Case 1:20-cv-09775-AKH Document 3 Filed 12/04/20 Page 2 of 2




               To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

               Finally, no later than December 7, 2020, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



               SO ORDERED.

Dated:         December 3, 2020                 ________/s/ Alvin K. Hellerstein_______
               New York, New York                    ALVIN K. HELLERSTEIN
                                                     United States District Judge
